DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed February 8, 2022, with respect to the rejection(s) of claim(s) 1-3,5-14, and 16-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a) and Walimbe et al. (US 20210098987 A1; Walimbe).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3,5-14, 16-20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, electro-static discharge circuit, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the limitations, electro-static discharge circuits, come from the spec, they still aren't disclosing how the ESD circuits are actually configured to produce pre-set voltages. 
See MPEP 2163.03 V.: The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. “Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3,5-10, rejected under 35 U.S.C. 112(b), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, regards as the invention. Applicant recites “a” first-electrostatic discharge circuit twice in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150061118 A1; Chen) in view of Walimbe et al. (US 20210098987 A1; Walimbe).
Regarding claim 1, Chen discloses a packaging structure, comprising: a first semiconductor unit comprising a wafer or a chip (Fig. 2, 10B; ¶17), the first semiconductor unit having a first surface on which at least one first conductive bump (Fig. 8, 18B; ¶19) is provided: 
and a second semiconductor unit fixed over the first surface and comprising a wafer or a chip (Fig. 3, 10A; ¶9), the second semiconductor unit having a second surface on which at least one second conductive bump (Fig. 8, 18A; ¶14) is provided, the second surface and the first surface facing each other, the at least one second conductive bump and the at least one first conductive bump being oppositely and respectively arranged and fixed to each other, and the second semiconductor unit and the first semiconductor unit being electrically connected through the  at least one second conductive bump and the at least one first conductive bump, wherein the first semiconductor unit comprises a first region and a second region, but is silent on the first semiconductor unit accommodates a first electro-static discharge circuit electrically connected to corresponding one or more first conductive bumps in the first region and a first electro-static discharge circuit electrically connected to corresponding one or more first conductive bumps in the second region, and a preset electro-static discharge voltage value of the first electro-static discharge circuit in the first region is greater than a preset electro-static discharge voltage value of the first electro-static discharge circuit in the second region. 
Walimbe discloses a package (Fig. 1, 100; ¶12) where a first semiconductor unit (Fig. 1, 110; ¶12) accommodating a first electro-static discharge circuit (¶22) and a second semiconductor unit (Fig. 1, 120; ¶12) accommodating a first electro-static discharge circuit (¶22) where the units are connected through solder (Fig. 2, 146; ¶13)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the ESD circuit configuration of Walimbe to protect the apparatus from a relatively high voltage generated by an undesired ESD event.
Regarding claim 2, Chen in view of Walimbe discloses the packaging structure according to claim 1, wherein each of the at least one first conductive bump (Fig. 8, 16B/18B; ¶19) comprises a first conductive plier (Fig. 8, 16B;¶17) and a first soldered bump (Fig. 8, 18B; ¶19) that are stacked in order, each of the at least one second conductive bump (Fig. 8, 16A/18A; ¶13) comprises a second conducive pillar (Fig. 8, 16A; ¶13) and a second soldered bump (Fig. 8, 18A; ¶14) that are stacked in order, and the second soldered bump and the first soldered burp are integrated into one structure (Fig. 8, 300; ¶21).
	Regarding claim 5, Chen in view of Walimbe discloses the packaging structure according to claim 1, further comprising a carrier (¶1 not shown), wherein the carrier has a third surface on which the first semiconductor unit (Fig. 8, 10B; 417) is fixed, and the first semiconductor unit is electrically connected with the carrier.
Regarding claim 6, Chen in view of Walimbe discloses the packaging structure according to claim 5, wherein the first semiconductor unit (Fig. 8, 10B; ¶17) accommodates at least one first soldered pad, a surface of the first soldered pad is exposed from the first surface, the carrier (not shown 411} accommodates at least one second soldered pad (not shown ¶1), a surface of the second soldered pad is exposed from the third surface, and the packaging Structure further comprises an electrically-connecting structure electrically connecting the second soldered pad and the first soldered pad (wiring not shown ¶1).
	Although connecting the semiconductor unit to the carrier through wiring is not preferred it is taught by the Chen reference nonetheless.
Regarding claim 7, Chen in view of Walimbe discloses the packaging structure according to claim 6, wherein the electrically-connecting structure is a metal wire (wiring not shown ¶1) having one end electrically connected with the first soldered pad (not shown ¶1) and one other end electrically connected with the second soldered pad (not shown ¶1).
	Although connecting the semiconductor unit to the carrier through wiring is not preferred it is taught by the Chen reference nonetheless.
	Regarding claim 10, Chen in view of Walimbe discloses the packaging structure according to claim 1, wherein the first semiconductor unit is a micro-processing control chip or a micro- processing control wafer, and the second semiconductor unit is a storage chip or a storage wafer.
Claim 10 recites intended use language which does not alter the structure of the claimed invention. Therefore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
4. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150061118 A1; Chen) in view of Walimbe et al. (US 20210098987 A1; Walimbe), and further in view of Yu et al. (US 20180233474 A1; Yu).
Regarding claim 3, Chen in view of Walimbe discloses the packaging structure according to claim 2, but is silent on wherein each of the at least one first conductive bump further comprises a first conductive bonding layer located between the first conductive pillar and the first soldered bump, and each of the at least one second conductive bump further comprises a second conductive bonding layer located between the second conductive pillar and the second soldered bump.
Yu discloses a method of forming conductive bumps comprising a pillar (Fig. 1, 224; 425), and solder bump (Fig. 1, 228; 925), and a conductive bonding layer (Fig. 1, 226; 925) between the pillar and solder bump.
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a conductive bonding layer in a conductive bump for increasing the strength of the conductive bump.
5. Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150061118 A1; Chen) in view of Walimbe et al. (US 20210098987 A1; Walimbe), and further in view of Lin et al. (US 20140346672 A1; Lin).
	Regarding claim 8, Chen in view of Walimbe discloses the packaging structure according to claim 7, bub is silent on further comprising an adhesive layer located between the first semiconductor unit and the carrier and configured to fix the first semiconductor unit to the carrier,
	Lin discloses a package Structure where an adhesive layer (Fig. 1, 180; 413} located between the first semiconductor unit (Fig. 1, 120; 470} and the carrier (Fig. 1, 130; #10) and configured to fix the first semiconductor unit of the carrier.
	Before the effective filing dale of the invention it would have been obvious to one having ordinary skill to use adhesive for bonding layers of make a strong connection between layers.
	Regarding claim 9, Chen in view of Walimbe discloses the packaging structure according to claim 6, but is silent on wherein the electrically-connecting structure comprises a through silicon via located within the first semiconductor unit and having one end connected with the first soldered pad, and a third conductive bump electronically connecting the through silicon via and the second soldered pad.

Lin discloses a through silicon via (Fig. 1, 122; ¶11) located within the first semiconductor unit (Fig. 1, 120; ¶11) and having one end connected with the first soldered pad, and a third conductive bump (Fig. 1, 150; ¶10) electrically connecting the through silicon via and the second soldered pad.
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill to use TSVs in the first chip for making multiple connections between layers.
Allowable Subject Matter
6. Claims 11-14 and  16-19 allowed.
7. The following is an examiner's statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
US 20080230903 A1 discloses a device having ESD protective devices installed in I/O terminals. US 4118749 discloses a field overvoltage apparatus having first and second ESD voltage circuits with different values. However, the art is silent on the limitations below in combination with the claimed limitations.
	Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " before the connecting fixedly a top surface of the second conductive bump to a top surface of the first conductive bump, further comprising: providing a carrier having a third surface on which the first semiconductor unit is fixed. ”, as recited in Claim 11, with the remaining features.
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a preset electro-static discharge voltage value in the first electro-static discharge circuit is
greater than a preset electro-static discharge voltage value in the second electro- static discharge circuit;”, as recited in Claim 16, with the remaining features.
10. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816